779 N.W.2d 791 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Horace CRUMP, Jr., Defendant-Appellant.
Docket No. 139322. COA No. 290369.
Supreme Court of Michigan.
March 11, 2010.

Order
On order of the Court, the application for leave to appeal the May 29, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is a successive motion that is prohibited by MCR 6.502(G). We note, however, that the Court of Appeals erred in dismissing the defendant's application for leave to appeal for failure to file a transcript of jury instructions because the defendant waived his right to a jury trial and was tried before a circuit judge.